                       Case 2:19-cv-00555-RSM Document 1-2 Filed 04/12/19 Page 1 of 7


                           Insurance Commissioner
                           accepted sop
     ]

 2
                               MAR 1 5 2019
 3
 4
 5
 6
                           SUPERIOR COURT OF WASHINGTON IN AND FOR KING COUNTY
 7
          J R HAYES & SONS, INC., a Washington
 8        Corporation,
                                                                       No
 9                                                    Plaintiff,
10                                                                     COMPLAINT FOR BREACH OF
                      V.                                               CONTRACT, DECLARATORY
11                                                                     JUDGEMENT AND EXTRA
          COLONY INSURANCE COMPANY, a non-                             CONTRACTUAL CLAIMS
12        admitted insurance company headquartered in
          Virginia,
13
14                                                  Defendant.

15
                      Plaintiff J R Hayes & Sons, Inc., (“J R Hayes”) by and through its attorneys, Foster
16
         Pepper PLLC, submit this complaint for declaratory relief and damages against Defendant
17
         Colony Insurance Company (“Colony”) and allege:
18
                                                                   PARTIES
19
                      1. Plaintiff J R Hayes is a Washington corporation qualified to do business in the State
20
         of Washington with its registered agent located in King County, Washington.
21
                      2. Defendant Colony Insurance Company is either a surplus lines carrier or otherwise
22
         non-admitted carrier headquartered in the state of Virginia. Colony issued an insurance contract
23
         insuring entities in King County, Washington and failed to respond to a request for insurance
24
         from its insured for coverage for an accident that arose in King County, Washington.
25
26

         COMPLAINT - 1                                                               Foster Pepper PLLC
                                                                                   1111 Third Avenue, Suite 3000
                                                                                 Seattle, Washington 98101-3292
                                                                               Phone (206) 447-4400 Fax (206) 447-9700
         53341808.2
                Case 2:19-cv-00555-RSM Document 1-2 Filed 04/12/19 Page 2 of 7




 1
 2                                         JURISDICTION AND VENUE

 3             3. This Court has subject matter jurisdiction over this action pursuant to, among other

 4   things, RCW 7.24.010 and .030 because this action presents a justiciable controversy between

 5   the parties regarding Colony’s obligations to J R Hayes under an insurance policy. This is an

 6   actual and existing dispute within the meaning of Chapter 7.24 RCW, between parties with

 7   genuine and opposing interests which are direct and substantial, a judicial determination of

 8   which will be final and conclusive.

 9             4. This Court has personal jurisdiction over Colony pursuant to RCW 4.28.185 because

10   Colony contracted to insure J R Hayes, J R Hayes resided in King County, Washington at all

11   relevant times, and Colony has failed to respond to J R Hayes’ request for defense and indemnity

12   under the policy.
13             5. Venue for this action properly lies in this Court pursuant to RCW 48.05.220 because

14   Colony contracted to insure J R Hayes which has resided in King County, Washington at all

15   relevant times, and failed to respond to J R Hayes’ request for defense and indemnity under the

16   policy.
17                                               BACKGROUND
18             6. On June 16, 2015, Colony entered into a Commercial General Liability insurance

19   contract (the “Policy”) with Kulchin Foundation Drilling Company (“Kulchin”) bearing Policy

20   No. 103GL000447904. The Policy includes a blanket “Additional Insured” endorsement, form

21   no. U462-0310. This Additional Insured endorsement extends commercial general liability

22   coverage to “all persons or organizations as required by written contract with the insured.” The

23   Policy also includes a “Primary and Non-Contributing Insurance-Third Party” endorsement,

24   form U407-0707, which specifies that with respect to any designated Third Party, the insurance

25   provided by the Policy shall be primary and non-contributing insurance.
26

     COMPLAINT - 2                                                          Foster Pepper PLLC
                                                                           nil Third Avenue, Suite 3000
                                                                         Seattle, Washington 98101-3292
                                                                       Phone (206) 447-4400 Fax (206) 447-9700
              Case 2:19-cv-00555-RSM Document 1-2 Filed 04/12/19 Page 3 of 7




            7. On or about October 15, 2015, an authorized representative of Kulchin signed a
 2   Subcontract Agreement with J R Hayes for Project No. 14011 (the “Subcontract”) committing
 3   itself to all the contract terms for the project, and describing the work as Solider Pile/Soil Nail
 4   Wall Construction. The site for the work to be performed by Kulchin under the Subcontract was
 5   located in King County, Washington.
 6          8. The Subcontract, at Article 5, provides that J R Hayes must be named as an additional

 7   insured on Kulchin’s general liability policy and that Kulchin’s general liability policy be
 8   primary insurance.
 9          9. Kulchin provided J R Hayes a copy of a Certificate of Liability Insurance stating that
10   J R Hayes is named as an additional insured per written contract or agreement.
11          10.      Kulchin provided J R Hayes a copy of the Additional Insured endorsement, form
12   U462-0310, bearing Policy No. 103GL000447904, which provides that all persons or
13   organizations required by written contract with the Named Insured are covered as Additional
14   Insureds under the Policy.
15          11.      Kulchin also provided J R Hayes a copy of the Primary and Non-Contributing
16   Insurance form U407-0707, bearing Policy No. 103GL000447904, showing that J R Hayes was a
17   designated “Third Party to whom this endorsement applies.”
18         , 12.     In October 2015, Kulchin began installing the soldier pile wall under the

19   Subcontract.
20          13.      On or about November 13, 2015, a landslide (the “Landslide”) occurred in close

21   proximity to where Kulchin was performing its work under the Subcontract for J R Hayes.
22          14.      Nearly three years later, on October 1, 2018, ORA Talus 90, LLC and Resmark
23   Equity Partners, LLC (“Third Party Plaintiffs”) filed a Third Party Complaint For: Contractual
24   Indemnity; Implied Indemnity; Common Law Indemnity; and Negligent Damage to Property
25   (“Third Party Complaint”) against J R Hayes and other parties in the Western District of
26   Washington. This Third Party Complaint was later amended on October 29, 2018.

     COMPLAINT - 3                                                           Foster Pepper PLLC
                                                                           1111 Third Avenue, Suite 3000
                                                                         Seattle, Washington 98101-3292
                                                                       Phone (206) 447-4400 Fax (206) 447-9700
                Case 2:19-cv-00555-RSM Document 1-2 Filed 04/12/19 Page 4 of 7




 1             15.   The Third Party Complaint alleges inter alia that the Third Party Plaintiffs were
 2   being sued by the City of Issaquah for the Landslide, and that if the Third Party Plaintiffs have
 3   any liability to the City of Issaquah, then J R Hayes is responsible and liable to the Third Party
 4   Plaintiffs.
 5             16.   On October 12, 2018, J R Hayes sent a letter entitled “Notice and tender of

 6   lawsuit against Additional Insured J R Hayes & Sons, Inc., for defense and indemnity” to the

 7   Claims Department of Colony. This letter informed Colony of the claims against J R Hayes,
 8   provided a copy of the Third Party Complaint, and requested defense and indemnity under the

 9   Policy.
10             17.   On December 18, 2018, J R Hayes called and emailed the assigned claims
11   representative at Colony to demand a response to the tender letter from October 1, 2018.
12             18.   On February 5, 2019, J R Hayes sent another letter to Colony re-tendering the
13   demand for defense for the Third Party Complaint and providing the statutorily required notice
14   of an Insurance Fair Conduct Act claim.
15             19.   As of the date of this filing. Colony has not responded to J R Hayes’ tenders or

16   IFCA notice.
17                                             CAUSES OF ACTION
18                                         I. BREACH OF CONTRACT

19             20.   Incorporation: J R Hayes incorporates herein by reference so much of the other

20   portions of this Complaint as is not inconsistent with this cause of action.

21             21.   JR Hayes is an Additional Insured under the Policy and is and was entitled to a
22   defense from Colony to the claims asserted against J R Hayes in the Third Party Complaint.

23             22.   Colony has breached the Policy by failing to defend J R Hayes.
24             23.   J R Hayes has been and continues to be damaged by Colony’s breach of the
25   Policy.
26

     COMPLAINT - 4                                                            Foster Pepper PLLC
                                                                             nil Third avenue. Suite 3000
                                                                           Seattle, Washington 98101-3292
                                                                         Phone (206) 447-4400 Fax (206) 447-9700
                  Case 2:19-cv-00555-RSM Document 1-2 Filed 04/12/19 Page 5 of 7



     1                                      II. DECLARATORY JUDGMENT
 2               24.     Incorporation: J R Hayes incorporates herein by reference so much of the other
 3       portions of this Complaint as is not inconsistent with this cause of action.
 4               25.     There is a justiciable controversy between J R Hayes and Colony regarding
 5       whether the Policy insures J R Hayes for the allegations asserted against it in the Third Party
 6       Complaint.
 7               26.     J R Hayes is entitled to a declaratory judgment that it is an insured under the
 8       Policy and is and was entitled to a defense under the Policy to the claims asserted against it in the
 9       Third Party Complaint.
10              27.      J R Hayes is entitled to a declaratory judgment that Colony has breached its
11       obligations under the Policy to defend J R Hayes from the allegations and claims asserted in the
12       Third Party Complaint.
13                                       III. EXTRA CONTRACTUAL CLAIMS
14              28.      Incorporation: J R Hayes incorporates herein by reference so much of the other
15       portions of this Complaint as is not inconsistent with this cause of action.
16              29.      By failing to defend J R Hayes from the allegations and claims asserted in the
17       Third Party Complaint, Colony has violated the Consumer Protection Act, committed Bad Faith,
18       and has violated the Insurance Fair Conduct Act as alleged below.
19              30.      Consumer Protection Act (“CPA”!: Colony’s issuance of insurance for and
20       handling of insurance claims in Washington constitutes trade or commerce that impacts the
21       public interest. 19.86.010; Indus. Indent. Co. v. Kallevig, 114 Wn. 2d 907, 922, 792 P.2d 520
22       (1990). Colony has committed unfair and deceptive acts and practices in violation of RCW
23       19.86, including RCW 48.30.015, WAC 284-30-330(2) and (3) and WAC 284-30-370.
24              31.      Insurance Bad Faith: Colony failed to act in good faith by not responding to J R
25       Hayes’ tenders and communications and by failing to provide a defense to J R Hayes. Colony’s
26       lack of response violated applicable claims handling regulations and laws constituting bad faith

         COMPLAINT - 5                                                            Foster Pepper PLLC
                                                                                 nil Third Avenue, Suite 3000
                                                                               Seattle, Washington 98101-3292
                                                                             Phone (206) 447-4400 Fax (206) 447-9700
                   Case 2:19-cv-00555-RSM Document 1-2 Filed 04/12/19 Page 6 of 7




     1   under applicable insurance law, including RCW 48.30.015, WAC 284-30-330, and WAC 284-
 2       30-370.
 3                 32.   Insurance Fair Conduct Act ('“IFCA”): Colony acted unreasonably and violated
 4       the statutes and regulations incorporated in IFCA, including RCW 48.30.010, RCW 48.30.015,
 5       and WAC 284-30-330. J R Hayes gave Colony and the Washington Office of the Insurance
 6       Commissioner notice of its intent to file suit under IFCA more than 20 calendar days prior to

 7       filing this complaint as required under RCW 48.30.015(8). Colony has not cured its various
 8       violations set forth in that notice.
 9               33.     Damages: J R Hayes has suffered damages as a direct and proximate result of
10       Colony’s violation of the CPA, Colony’s bad faith actions, and Colony’s violation of IFCA and
11       J R Hayes is entitled to recover damages from Colony, including but not limited to all amounts
12       properly owed under the Policy, damages for the tort of bad faith, treble damages under IFCA,
13       and attorney fees and expenses to the full extent allowed by law.
14                                                PRAYER FOR RELIEF
15               J R Hayes requests the following relief from this Court;
16               1.      A declaration that J R Hayes is entitled to insurancecoverage under the Policy;
17              2.       A declaration that Colony had and has a duty todefend J R Hayes in response to
18       the allegations and claims asserted against J R Hayes in the Third Party Complaint;
19              3.       A declaration that Colony breached the Policy by refusing to defend or respond to
20       J R Hayes’s communications regarding the Third Party Complaint;
21              4.       A declaration that Colony violated the CPA;
22              5.       A declaration that Colony acted in bad faith;
23              6.       A declaration that Colony violated IFCA;
24              7.       A judgment in favor of Plaintiff for any and all fees, costs and expenses
25       associated with J R Hayes’ defense of the Third Party Complaint;
26              8.       And that such amount immediately above be trebled pursuant to IFCA;

         COMPLAINT - 6                                                            Foster Pepper PLLC
                                                                                 nil Third Avenue, Suite 3000
                                                                               Seattle, Washington 98101-3292
                                                                             Phone (206) 447-4400 Fax (206) 447-9700
                      Case 2:19-cv-00555-RSM Document 1-2 Filed 04/12/19 Page 7 of 7



     1                9.     Judgment in favor of J R Hayes for attorneys’ fees, costs and expenses associated
 2        with this lawsuit, to the full extent allowed by law;
 3                    10.   Prejudgment and post-judgment interest on the above amounts to the full extent
. 4       allowed by law;
 5                    11.   Permission to amend this Complaint to conform to proof obtained through
 6        discovery and trial; and
 7                    12.   Such other relief as this Court deems just and equitable.
 8
 9                    DATED this 15th day of March, 2019.
10
11                                         s/ Jack Zahner________________________________________
                                           Jack Zahner, WSBA No. 24505
12
                                           Rose McCarty, WSBA No. 54282
13                                         FOSTER PEPPER PLLC
                                           1111 Third Avenue, Suite 3000
14                                         Seattle, Washington 98101-3292
                                           Telephone: (206) 447-4400
15                                         Facsimile: (206) 447-9700
                                           Email: jack.zahner@foster.com
16
                                                   rose.mccarty@foster.com
17                                         Attorneys for Plaintiff

18
19
20
21
22
23
24

25

26

         COMPLAINT - 7                                                              Foster Pepper PLLC
                                                                                   nil Third Avenue, Suite 3000
                                                                                 Seattle, Washington 98101-3292
                                                                               Phone (206) 447-4400 Fax (206) 447-9700
         53341808.2
